DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 was filed after the mailing date of 8/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Election/Restrictions
Applicant's election with traverse of claims 1-9 and 15-20 in the reply filed on 7/25/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and the non-elected claims (claims 10-14) include similar concepts as the elected claims.  This is not found persuasive because the elected claims recite different steps and appear to have a different purpose as the non-elected claims. For example, claims 1 and 15 recite calculating a transport cost matrix, determining a transport matrix based on the transport cost matrix, and obtaining a set of feature-scattering based training data. Claim 10 does not recite any of these features. Claim 10 iteratively updates perturbed empirical distribution by maximizing a feature matching distance and implements one or more adversarial training steps to learn parameters of the image model. These limitations are not recited in claims 1 and 15.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, “given a set of clean training data” is unclear. It is uncertain if the cleaning training data is received or merely used from another source such as memory. 
In claim 6, “the set of clean training date” should read “the set of clean training data”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 16, the claims recite “for each data sample”. However it is unclear what the data sample is referring to. There is no previous recitation of a data sample.

Claims 17-20 are rejected for being dependent on rejected claim 16.


Allowable Subject Matter
Claims 1, 3-9, and 15 are allowed.
7.	Claims 2 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  

Goswami et al (US20190238568) teaches original input images (810 in fig. 8) and distorted versions of the original input images (850 in fig. 8, para. [0106]). A deep neural network (DNN 820 in fig. 8) outputs vectors corresponding to the original input image and the distorted input image (para. [0105]-[0106]). Distance metrics are generated for each layer of the DNN (para. [0107]).
Liu et al (US20200265219) teaches generating synthetic images using a random noise vector to be input to a Generative Adversarial Network (para. [0030]). The Generative Adversarial Network produces feature vectors (para. [0042]), which are compared using a cosine distance metric (para. [0042]), for face recognition (para. [0091]).

None of the prior art teaches determining a feature matching distance by calculating a product between the transport cost matrix and the transport matrix as a feature matching distance between the set of clean training data and the initial set of perturbed training data; and 
obtaining a set of feature-scattering-based training data based on at least the determined feature matching distance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663